Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, although Muz et al. do teach a light source and a light detector for use with a reaction tank and also do teach or suggest generally cleaning the reaction tank with testing sample that does not contain reagents, they do not teach any type of step or components used to determine whether this sample without reagents has been supplied or filled into the reaction tank. Bachur et al. do disclose an optical arrangement that can be used for detecting how much sample is in a container, including when no sample is in the container; however, even if it might have been obvious to use the arrangement of Bachur et al. to make a determination that no sample is in a container, there is still no teaching or suggestion for combining Bachur et al. with Muz et al. in order to make a determination of whether sample is supplied to the reaction tank of Muz et al. when sample without reagents is supplied to the reaction tank during cleaning. For example, there is no teaching in Bachur et al. of filling a reaction tank with testing specimen that does not contain reagents to clean it, and there is no teaching in Muz et al. of filling a reaction tank with testing specimen that does not contain reagents to a level so that the testing specimen is a above a light path of a testing light.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/PAUL M. WEST/Primary Examiner, Art Unit 2861